Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 1 of 21 Pageid#: 1088




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               Charlottesville Division


  KIERAN RAVI BHATTACHARYA,             )
                                        )
              Plaintiff,                )
                                        )
  v.                                    ) Civ. Action No. 3:19-CV-00054-NKM-JCH
                                        )
  JAMES B. MURRAY, JR., et al.,         )
                                        )
              Defendants.               )
                                        )

             REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’
         RULE 12(B)(6) MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 2 of 21 Pageid#: 1089




                                         INTRODUCTION
         This Court should dismiss Plaintiff’s First Amended Complaint (“Complaint”) because it

  fails to state a valid claim. Suspended from the University of Virginia School of Medicine

  (“School of Medicine” or “School”) for professionalism violations, Plaintiff claims without basis

  that he was the target of a conspiracy to punish him for his views on microaggressions and that

  he was denied a constitutional right to defend himself. Plaintiff brings these far-fetched claims

  under the First and Fourteenth Amendment as well as state and federal conspiracy law.

         Plaintiff’s claims are unfounded. Along with the Complaint, Plaintiff has filed more than

  sixty exhibits including letters, emails, and meeting minutes that reflect the School’s concerns

  about Plaintiff’s inability to meet standards of professionalism due to a pattern of aggressive,

  combative, and disrespectful behavior. In addition, Plaintiff has filed two audio recordings of his

  interactions with faculty that validate these serious concerns. Together, the exhibits undermine

  all of Plaintiff’s claims because the First Amendment permits universities—especially graduate-

  level healthcare programs—to enforce professionalism standards even when they burden

  otherwise protected speech. Likewise, the Fourteenth Amendment imposes minimal due process

  requirements on Schools under these circumstances.

         Plaintiff raises several arguments in response, but none saves his claims. At bottom,

  Plaintiff asks this Court to substitute its judgment for the expert judgment of the School of

  Medicine about an intrinsically academic matter, which the Constitution does not permit.

  Because Plaintiff fails to state a valid claim and because certain defendants are entitled to

  qualified immunity, the Court should dismiss all claims as to all Defendants with prejudice.




                                                  1
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 3 of 21 Pageid#: 1090




                                        REPLY ARGUMENT

  I.     PLAINTIFF FAILS TO STATE A FIRST AMENDMENT CLAIM.

         In his opposition, Plaintiff doubles down on his claim of viewpoint discrimination despite

  the many exhibits to the Complaint that prove otherwise. Based on the overwhelming evidence

  that Plaintiff’s suspension was grounded in his aggressive and disrespectful behavior and entirely

  unrelated to Plaintiff’s views on the theory of microaggression, this Court should dismiss this

  speculative and unwarranted First Amendment retaliation claim. 1

         A.      The School’s Actions Were Viewpoint-Neutral.

         In their opening memorandum, Defendants argue that Plaintiff has not stated a First

  Amendment claim because the Constitution permits universities to regulate student speech that

  violates established professionalism standards. In his opposition, Plaintiff does not deny that a

  medical school may regulate unprofessional student speech, so the Court should consider that

  point undisputed. Rather, Plaintiff argues that the School’s reliance on professionalism standards

  was a pretext for viewpoint discrimination. Plaintiff’s argument fails because the exhibits to the

  Complaint show that the professionalism concerns were valid and not pretextual.

         For example, while Plaintiff points to Dr. Kern’s professionalism concern card and her

  failure to disclose it to Plaintiff early on as evidence of viewpoint discrimination, (dkt. no. 115 at

  21,) the card makes no reference to either the topic of microagressions or Plaintiff’s perspective

  on the topic, (see dkt. no. 33 Ex. 13). Instead, the card only mentions issues relating to

  professionalism, namely Plaintiff’s inappropriate “level of frustration/anger” as well as his



         1
            As Plaintiff does not challenge Defendants’ argument that Plaintiff’s social media
  statements were unprotected, the Court should view the argument as undisputed and dismiss the
  First Amendment claim as to those statements. As stated in Defendants’ opening memorandum,
  Plaintiff simply has not alleged enough facts for this Court to infer that the social media
  statements were protected by the First Amendment. (See dkt. no. 113 at 17.)
                                                    2
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 4 of 21 Pageid#: 1091




  “antagonistic” behavior toward faculty, which showed a lack of respect toward others. (Id.)

  Furthermore, the recording of the panel discussion bolsters Dr. Kern’s basis for submitting the

  card on professionalism grounds. (Id. Ex. 2 (showing that Plainitiff was argumentative, rude and

  combative toward faculty).)

            In addition, the exhibits reflecting the ASAC’s decision to reprimand Plaintiff show no

  consideration of Plaintiff’s particular viewpoints. The minutes from the November 14, 2018

  ASAC meeting do not mention Plaintiff’s views, nor do they mention the subject of

  microaggressions at all. (Dkt. no. 33 Ex. 35.) Likewise, the November 15 letter admonishing

  Plaintiff for his behavior takes no issue with Plaintiff’s views. To the contrary, the letter

  encourages Plaintiff to continue expressing his views as long as he does so respectfully. (Id.

  Ex.36.)

            Plaintiff’s suspension was not based on viewpoint discrimination, either. The recording

  of the November 28 ASAC meeting contains no discussion of Plaintiff’s views. (Dkt. no. 33 Ex.

  48.) Throughout the recording, committee members focus only on Plaintiff’s behavior, citing

  instances of threatening, defensive, and aggressive behavior with Plaintiff’s college dean and at

  the ASAC meeting itself. (Id.) Corroborating the committee’s professionalism concerns, the

  recording of the meeting reveals Plaintiff to be highly emotional, unnecessarily argumentative,

  insulting toward faculty, and unwilling to seriously address the committee’s concerns. (Id.)

  Neither the meeting minutes nor the suspension letter reflect any consideration of Plaintiff’s

  viewpoints either. (Id. Exs. 49, 53.) 2 Contrary to Plaintiff’s assertion, there is no basis to read the




            2
            While the Complaint alludes to improper and viewpoint-discriminatory acts by the
  faculty, the allusions are vague, conclusory, or both, and, in any event, cannot overcome the
  exhibits. Doe v. Alger, 175 F. Supp. 3d 646, 656 (W.D. Va. 2016) (when in conflict, exhibits
  trump “bare allegations” in complaint) (citation omitted).
                                                     3
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 5 of 21 Pageid#: 1092




  ASAC’s description of “aggressive an inappropriate interactions” as code for disagreement with

  Plaintiff’s views. (See dkt. no. 115 at 13.)

         In short, Plaintiff’s viewpoint discrimination claim rests entirely on legal conclusions and

  unwarranted inferences that cannot on their own state a valid First Amendment claim. The

  exhibits to the Complaint establish that Plaintiff suffered adverse consequences because his

  behavior was incompatible with the School’s standards of professionalism.

         B.      Plaintiff’s Speech Was Not Protected By The First Amendment.

         In his opposition, Plaintiff argues that his speech was protected because it did not literally

  disrupt the School’s administration in violation of Tinker v. Des Moines Indep. Comty. Sch. Dist.,

  393 U.S. 503, 513 (1969) and did not contain sexual innuendo in violation of Bethel Sch. Dist.

  No. 403 v. Fraser, 478 U.S. 675, 683-85 (1986). (Dkt. no. 115 at 9, 11-12.) Plaintiff is wrong

  and reads these cases too narrowly.

         A core principle behind these and other seminal cases on student speech is that the First

  Amendment permits schools to enforce their “basic educational mission” even when that means

  censoring otherwise protected speech. Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266

  (1988) (quoting Fraser, 478 U.S. at 685); see Fraser, 478 U.S. at 686 (stating that schools need

  not “surrender control” to students) (quoting Tinker, 393 U.S. at 526 (Black, J. dissenting)). As

  the Sixth Circuit stated in Ward v. Polite, 667 F.3d 727, 734 (6th Cir. 2012), “[w]hen a

  university lays out a program’s curriculum or class’s requirements for all to see, it is the rare day

  when a student can exercise a First Amendment veto over them.” See Keeton v. Anderson-Wiley,



                                                   4
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 6 of 21 Pageid#: 1093




  664 F.3d 865, 875-76 (11th Cir. 2011) (permitting regulation of speech that “interfere[s] with [a

  University’s] control over its curriculum”)

          In the instant case, professionalism is an essential part of the School of Medicine’s

  “basic educational mission,” so the First Amendment permits the School to enforce its

  professionalism standards. See, e.g., Keefe v. Adams, 840 F.3d 523, 532 (8th Cir. 2016), cert.

  denied, 2017 U.S. LEXIS 2226 (U.S. Apr. 3, 2017) (holding that a nursing student’s dismissal

  for unprofessional behavior did not offend the First Amendment); Keeton, 664 F.3d at 876

  (upholding speech restriction because “[the university] has a legitimate pedagogical concern in

  teaching its students to comply with the ACA Code of Ethics”). In light of Plaintiff’s

  disrespectful, antagonistic, and argumentative behavior on multiple occasions that was clearly

  incompatible with the School’s professionalism standards, the School was authorized under the

  First Amendment to reprimand and ultimately suspend Plaintiff. (See, e.g., dkt. no. 33, Exs. 2,

  48.) To hold otherwise would give license to medical students like Plaintiff to defy

  professionalism standards under the banner of the First Amendment without consequence. 3

         C.      Drs. Kern, Rasmussen, And Peterson Are Entitled To Qualified Immunity. 4

         3
            See Keefe, 840 F.3d at 533 (“Courts should be particularly cautious before interfering
  with the degree requirements in the health care field when the conferral of a degree places the
  school’s imprimatur upon the student as qualified to pursue his chosen profession.”) (citation
  omitted).
          4
             In his opposition, Plaintiff claims that defense counsel’s reference to Drs. Kern,
  Rasmussen, and Peterson as “female faculty defendants” insinuates that Plaintiff has singled
  these Defendants out for suit in their individual capacity because they are female. (Dkt. no. 115
  at 1, 2.) That claim is unfounded. As Plaintiff points out, there are other female co-defendants
  who have not been sued in their individual capacity and there is also no basis in the Complaint to
                                                  5
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 7 of 21 Pageid#: 1094




         Plaintiff attempts to argue that Drs. Kern, Rasmussen, and Peterson are not entitled to

  qualified immunity because they engaged in deliberate viewpoint discrimination, which is clearly

  unconstitutional. Citing Ward v. Members of the Bd. of Control of E. Mich. Univ., 700 F. Supp.

  2d 803, 807 (E.D. Mich. 2010), Plaintiff argues that it is inappropriate to grant qualified

  immunity when Plaintiff has alleged that the School’s reliance on its professionalism standards

  was a pretext for viewpoint discrimination. (Dkt. no. 115 at 27.) But the facts of Ward are

  inapposite to the facts alleged here. In Ward, the Eastern District of Michigan denied a qualified

  immunity claim where the plaintiff claimed that she was expelled from a graduate counseling

  program because the administration disagreed with her views on homosexuality. Ward, 700 F.

  Supp. at 807-809.    There was no question in Ward that the plaintiff’s homophobic views

  triggered the administration’s concerns and the plaintiff alleged facts calling into question

  whether her conduct actually violated the program’s professional code at all. Id. at 815-17.

         Here, by contrast, Plaintiff asserts no facts showing that Plaintiff was disciplined because

  of his views. One after another, the exhibits show that Plaintiff was actually disciplined for

  content- and viewpoint-neutral reasons related to his unprofessional manner of expression. Thus,

  to the extent that Drs. Rasmussen, Peterson, and Kern took any adverse action against Plaintiff,

  the action was motivated by professionalism concerns and unrelated to Plaintiff’s viewpoint,

  which the Constitution does not clearly prohibit.




  make such a claim. Defense counsel used this phrase as a shorthand merely for ease of reference,
  just as Plaintiff has done by using the phrase “individual co-conspirators.” (See dkt. nos. 33,
  115.) Defense counsel could not simply refer to these Defendants as “faculty defendants”
  because there are other faculty defendants who are not sued in their individual capacity.
                                                  6
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 8 of 21 Pageid#: 1095




  II.     PLAINTIFF FAILS TO STATE A FOURTEENTH AMENDMENT CLAIM.

          Plaintiff’s opposition cannot save his Fourteenth Amendment claim either. With little

  analysis, Plaintiff asserts that his suspension was for ordinary misconduct because it was “based

  on his views and how he expressed them” rather than the School’s professionalism standards.

  (Dkt. no. 115 at 18.) Again, the viewpoint discrimination claim is unsupported by the facts. In

  addition, courts have repeatedly held that how students expresses themselves in the healthcare

  context can be grounds for an academic-based dismissal without notice or a hearing. Moreover,

  due process considerations were never even triggered here because Plaintiff has not stated a

  protected liberty or property interest. 5

          A.      Plaintiff Has Not Stated A Protected Property Interest.

          To withstand a Rule 12(b)(6) motion, a procedural due process claim must first assert a

  protected liberty or property interest within the meaning of the Fourteenth Amendment. Siu v.

  Johnson, 748 F.2d 238, 242 (4th Cir. 1984). To state a protected property interest in continued

  university enrollment, Plaintiff must identify “a legitimate claim of entitlement” that is rooted in

  “an independent source such as state law.” Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972). As

  the Complaint contains no such assertions, Plaintiff has not stated a protected property interest

  and his opposition cannot save his claim.




          5
           Plaintiff’s opposition does not address Defendants’ argument that the No Trespass
  Warning did not violate due process. Thus, this Court should consider that point undisputed. To
  the extent that Plaintiff claims he was denied due process because of the No Trespass Warning,
  the Court should dismiss the claim because Plaintiff lacks a protected interest and, in any event,
  received an opportunity to appeal. See Price v. Mount Wachusett Cmty. Coll., No. 11-10922,
  2012 WL 3596859, at *5 (D. Mass. Feb. 17, 2012) (holding that “the college complied with due
  process requirements by issuing a no-trespass notice and subsequently providing plaintiff
  opportunities to address its propriety and scope”).


                                                   7
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 9 of 21 Pageid#: 1096




          In his opposition, Plaintiff argues that he gained a property interest in continued

  enrollment by paying tuition but cites no case in which a court has so held. (Dkt. no. 115 at 21.)

  Plaintiff cites only cases where the court assumed that a property right existed in order to reach

  the issue of whether the process was constitutional or where the plaintiff identified school

  policies and practices that could form the basis of a property right. 6

          As Defendants argue in their opening memorandum, university enrollment alone does not

  give rise to a property interest under the Fourteenth Amendment. Alger, 175 F. Supp. 3d at 657

  (Dillon, J.) (holding that a college student has no intrinsic property right in continued

  enrollment); Doe v. Rector & Visitors of George Mason Univ., 132 F. Supp. 3d 712, 720-21

  (E.D. Va. 2015) (noting that “[n]either the Supreme Court nor the Fourth Circuit has held that

  such a proper interest exists in connection with higher education”). As payment of tuition is a

  mere precondition for enrollment and not a law or policy that can give rise to a protected

  property interest, Plaintiff’s claim fails.

          B.      Plaintiff Has Not Stated A Protected Liberty Interest.

          Plaintiff’s liberty interest argument is likewise meritless. Plaintiff argues that he had a

  protected liberty interest in his reputation, which the School deprived him of by suspending him.

  To support his argument, Plaintiff cites two cases that this Court has declined to follow in the

  context of a university dismissal. Plaintiff first cites Wisconsin v. Constantineau, 400 U.S. 433,

  437 (1971), in which the Supreme Court recognized that “a person’s good name, reputation,

  honor, or integrity” could form a liberty interest in the context of a procedural due process claim.



          6
            See Bd. of Curators v. Univ. of Mo. v. Horowitz, 435 U.S. 78, 84 (1978) (assuming a
  protected property interest); Zhao v. Virginia Polytechnic Inst. & State Univ., No. 7:18cv189,
  2018 U.S. Dist. LEXIS, at *18-*19 (W.D. Va. Oct. 16, 2018) (Urbanski, CJ.) (same); Davis v.
  Mann, 882 F.2d 967, 973 (5th Cir. 1989) (same). Cf. Alger, 175 F. Supp. 3d at 657-58 (Dillon,
  J.) (holding that a college student stated a property interest by citing specific school policies).
                                                    8
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 10 of 21 Pageid#: 1097




   Subsequently, the Supreme Court held that “injury to reputation by itself” is not sufficient to

   state a protected liberty interest. Siegert v. Gilley, 500 U.S. 226, 234 (1991). “Instead, a plaintiff

   must demonstrate that his reputational injury was accompanied by a state action that distinctly

   altered or extinguished his legal status.” Shirvinksi v. United States Coast Guard, 673 F.3d 308,

   315 (4th Cir. 2012) (citation internal quotation marks omitted). Plaintiff also cites Doe v. Rector

   & Visitors of George Mason Univ. (“GMU”), in which a district court in the Eastern District of

   Virginia held that a student who was expelled from a university had a liberty interest in his

   reputation because the expulsion would affect the student’s employment and education prospects

   in the future. 7 132 F. Supp. at 723-24.

          One year after GMU was decided, this Court came to the opposite conclusion. In Doe v.

   Alger, 175 F. Supp. 3d 646, 660, n. 8 (W.D. Va. 2016), Judge Dillon rejected the GMU court’s

   holding, stating that there is no current precedent to support “borrow[ing] from public

   employment cases to find a liberty interest in cases of suspension or expulsion from public

   colleges and universities.” Moreover, Judge Dillon held that “there is no statutory right to be a

   public college or university student,” so a student cannot establish the requisite change in legal

   status in order to satisfy the test for a reputational liberty interest. Id; see Armstrong v. James

   Madison Univ., No. 5:16-cv-53, 2017 U.S. Dist. LEXIS 25014, at *31-*32 (W.D. Va. Feb. 23,

   2017) (Report and Recommendation of Hoppe, MJ.), adopted by Armstrong v. James Madison

   Univ., 2017 U.S. Dist. LEXIS 84191, at *8 (W.D. Va. June 1, 2017) (Urbanski, CJ.) (applying

   Alger to deny a reputational liberty interest in enrollment). Here, Plaintiff does not (and cannot)

   allege a statutory right to enrollment so cannot state a reputational liberty interest claim.



          7
            Ultimately, the GMU court dismissed the due process claim on qualified immunity
   grounds because “a state college or university officer might reasonably conclude that the public
   employment cases do not control in the college or university setting.” Id. at 726.
                                                     9
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 11 of 21 Pageid#: 1098




          C.      Defendants Satisfied The Requirements Of Due Process.

          In the case of an academic-based dismissal like Plaintiff’s, a due process claim cannot

   withstand at 12(b)(6) motion to dismiss unless the allegations show that the dismissal was

   “arbitrary and capricious” and “did not involve the exercise of professional judgment.” Betts v.

   Rector & Visitors of the Univ. of Va., No. 97-1850, 1999 U.S. App. LEXIS 23105 (4th Cir. Sept.

   22, 1999) (internal quotation marks omitted). In his opposition, Plaintiff argues that his

   suspension was an ordinary misconduct decision for which he was owed “the opportunity to be

   heard at a meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319,

   333 (1976). Ignoring virtually all of the case law cited in Defendants’ memorandum as well as

   the exhibits to his own Complaint, Plaintiff states that the School’s decision “does not ‘require[ ]

   an expert evaluation of cumulative information’ and is—unlike a grading decision—‘readily

   adapted to the procedural tools of judicial or administrative decision making.’” (Dkt. no. 115 at

   17 (quoting Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 90 (1978)).)

          Plaintiff’s argument is wrong and is contradicted by courts in this and other federal

   circuits, which have unanimously held that in the context of a procedural due process challenge,

   student dismissals based on a lack of professional qualifications are entrusted to the discretion of

   academic institutions. 8 Fundamentally, the School’s decision to suspend Plaintiff was based on a



          8
            See, e.g., Horowitz, 435 U.S. at 90 (holding that medical school’s dismissal of resident
   based on lack of “necessary clinical ability” required minimal process); Halpern v. Wake Forest
   Univ. Health Sciences, 669 F.3d 454, 463 (4th Cir. 2012) (“In the context of due-process
   challenges . . . a court should defer to a school’s professional judgment regarding a student’s
   academic or professional qualifications”); Al-Dabagh v. Case W. Reserve Univ., 777 F.3d 355,
   358–59 (6th Cir. 2015) (deferring to decision to dismiss medical student for lack of
   professionalism); Fenje v. Feld, 398 F.3d 620, 625 (7th Cir. 2005) (deferring to decision to
   dismiss medical resident for lack of candor because it was an “academic judgment”); Ku v.
   Tennessee, 322 F.3d 431 (6th Cir. 2003) (deferring to decision to place medical student on
   mandatory leave of absence due to “inability to interact with others in a basic professional
   manner”); Shaboon v. Duncan, 252 F.3d 722, 731 (5th Cir. 2001) (deferring to decision to
                                                   10
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 12 of 21 Pageid#: 1099




   determination that Plaintiff lacked the requisite professional qualifications to remain in the

   medical program. To make that determination, eleven physicians and one medical

   studentsevaluated Plaintiff’s attitudes and behaviors against the School of Medicine’s standards

   of professionalism, which all medical students are required to meet in order to graduate. (Dkt.

   no. 33, Exs. 9, 49.) Considerations included Plaintiff’s competency to perform on wards, (id. Ex.

   13,) which is when medical students tend to actual patients under the close supervision of

   licensed physicians, as well as Plaintiff’s competency to interact successfully with patients, (id.

   Ex. 48). Contrary to Plaintiff’s argument, the School’s decision was directly analogous to a

   grading decision because evaluating a student’s qualifications for patient care requires expert

   knowledge in the medical field. See, e.g., Halpern v. Wake Forest Univ. Health Sciences, 669

   F.3d 454, 460, 462-63 (4th Cir. 2012) (holding that medical school’s decision to dismiss student

   for rudeness to staff required the exercise of professional judgment that courts should not second

   guess). This was precisely the type of medicine-specific decision that courts should not question

   absent a showing of arbitrary and capricious judgment.). 9



   dismiss medical resident based on “intransigence” and “refusal to acknowledge and deal with her
   problem”); see also Noffsinger v. Va. Commonwealth Univ., No. 3:12cv236, 2012 U.S. Dist.
   LEXIS 97857, at * 7 (E.D. Va. Jul. 13, 2012), aff’d, 2013 U.S. App. LEXIS 6579 (4th Cir. Va.,
   Apr. 2, 2013) (dismissal from graduate physical therapy program for lack of professionalism and
   clinical qualifications required minimal process) Herron v. Va. Commonwealth Univ., 366 F.
   Supp. 2d 355 (E.D. Va. 2004), aff’d on other grounds, 116 Fed. App’x. 467 (4th Cir. 2004)
   (dismissal of nursing student for “combativeness” and inability to accept criticism as well as
   failure to perform clinical tasks required minimal constitutional process).
            9
              In addition, the facts here are distinguishable from the lone case that Plaintiff cites in an
   attempt to rebut Defendants’ supporting case law. (See Opp. Br. at 17.) In Byrnes v. Johnson Cty.
   Cmty. Coll., No. 10-2690, 2011 U.S. Dist. LEXIS 5105, at *9 (D. Kan. Jan. 19, 2011), the
   District of Kansas held that a nursing program’s dismissal of several students for unprofessional
   Facebook activity was not academic because the decision was based on an ad hoc “sense of
   propriety” rather than established curricular standards of professionalism. Thus, the college owed
   the nursing students the full panoply of due process rights set forth under Mathews. Unlike the
   facts in Byrnes, however, exhibits to Plaintiff’s Complaint show that Plaintiff was suspended
   because of his failure to satisfy legitimate standards of professionalism that are a core part of the
                                                     11
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 13 of 21 Pageid#: 1100




          D.      The School’s Internal Policies And Procedures Are Irrelevant.

          In his opposition, Plaintiff argues that the School’s alleged failure to adhere to its internal

   policy and procedure deprived Plaintiff of due process. (Dkt. no. 115 at 16.) Plaintiff is wrong. In

   Riccio v. County of Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990), the Fourth Circuit held that a

   state’s own rules governing the deprivation of a protectable interest do not necessarily reflect the

   level of constitutional process due. Id. (holding that if state law grants more procedural rights

   than the Constitution requires, a state’s failure to abide by that law is not a federal due process

   issue); see Wall v. Stevens, No. 7:16-cv-373, 2018 U.S. Dist. LEXIS 14375, at *9 (W.D. Va. Jan.

   30, 2018) (Kiser, SJ.) (holding that prison officials’ failure to follow their own polices or

   procedures did not state a due process clam) (citing Riccio, 907 F.2d at 1469). If they did, courts

   would be forced “to defer to states on the ultimate issue of whether there has been a violation of

   the Constitution. Such a result would be untenable[.]” Riccio, 907 F.2d at 1469.

          Because a state’s procedural rules cannot trump or change what the Constitution requires,

   it is immaterial whether the School of Medicine followed the letter of its policy and procedure in

   suspending Plaintiff. Under Riccio, the relevant inquiry is only whether the School provided the

   constitutional process that was due. On the face of the Complaint and the attached exhibits, it is

   plain that the School discharged its constitutional duty by carefully exercising its subjective

   judgment in assessing Plaintiff’s pattern of behavior against standards of professionalism.

          E.      Drs. Rasmussen, Peterson, And Kern Are Entitled To Qualified Immunity.

          In their opening memorandum, Defendants argue that Drs. Rasmussen, Peterson, and

   Kern are entitled to qualified immunity because a reasonable university administrator acting



   School’s medical program. Thus, this Court should not find Byrnes persuasive and should
   instead look to the case law that Defendants cite herein and in their opening memorandum.

                                                    12
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 14 of 21 Pageid#: 1101




   under circumstances similar to those here would not know a) that Plaintiff had a protected liberty

   or property interest in enrollment, or b) that Plaintiff was entitled to additional process.

          In his opposition, Plaintiff cites no case where a university administrator acting under

   circumstances similar to the instant case violated due process. Instead, Plaintiff cites Goodreau

   v. Rector & Visitors of the Univ. of Va., 116 F.Supp.2d 694, 701 (W.D.Va. 2000), which is

   distinguishable from the facts here. In Goodreau, this Court denied qualified immunity based on

   facts alleging that the University of Virginia revoked the plaintiff’s undergraduate degree

   without offering a notice or hearing after learning that the plaintiff had embezzled school funds

   while he was a student. The allegations in Goodreau established a clear case of non-academic

   “[m]isconduct subject to disciplinary action[,]” which “can be distinguished from failure to attain

   the required standard in a program of study.” Horowitz, 435 U.S. at 88; see Cobb v. Rectors &

   Visitors of Univ. of Virginia, 84 F.Supp.2d 740, 750 (W.D.Va. 2000) (Moon, J.) (holding that

   cheating is a disciplinary matter requiring notice and an opportunity to be heard). The facts of

   Goodreau do not apply to the facts of this case, which involve the violation of professional

   standards that lie at the heart of the School of Medicine’s curriculum.

   III.   PLAINTIFF FAILS TO STATE A CLAIM UNDER 42 U.S.C. § 1985(3) OR
          VIRGINIA CODE §§ 18.2-499 AND -500.

          Plaintiff also cannot save his state and federal conspiracy claims. Plaintiff has not alleged

   an actual agreement between the parties so he has not stated a plausible conspiracy. Plaintiff also

   cannot overcome the intracorporate conspiracy bar because Defendants’ actions were in line with

   their job responsibilities. Plaintiff cannot state a claim for a business conspiracy because he has

   no profession or business to speak of. And finally, the class-based animus required to state a

   § 1985(3) claim does not include animus against those who doubt the theory of microaggression.




                                                     13
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 15 of 21 Pageid#: 1102




          A.      Plaintiff Has Not Alleged A Conspiracy.

          In their opening memorandum, Defendants argue that the Complaint fails to state a claim

   against Drs. Kern, Rasmussen, or Peterson under either 42 U.S.C. § 1985(3) (civil rights

   conspiracy) or § 18.2-499 of the Virginia Code (business conspiracy) because Plaintiff does not

   allege a plausible conspiracy. To survive a Rule 12(b)(6) motion to dismiss, Plaintiff must allege

   a combination of two or more persons to cause harm to his business or profession under § 18.2-

   499, Warner v. Buck Creek Nursery, Inc., 149 F. 246, 266 (W.D. Va. 2001), or to deprive him of

   equal protection of the law under § 1985(3), Buschi v. Kirven, 775 F.2d 1240, 1258 (4th Cir.

   1985). In his opposition, Plaintiff argues that the Complaint is replete with evidence of

   conspiracy but points only to conclusory and vague language that is insufficient to state a claim.

          The Fourth Circuit has held that “where a conspiracy is alleged, the plaintiff must plead

   facts amounting to more than parallel conduct and a bare assertion of conspiracy. The factual

   allegations must plausibly suggest agreement, rather than being merely consistent with

   agreement.” A Soc’y Without a Name, for People without a Home, Millennium Future-Present v.

   Virginia, 655 F.3d 342, 346 (4th Cir. 2011) (citation, internal quotation marks, an punctuation

   omitted). In ASWAN, the plaintiff alleged a § 1985(3) conspiracy to remove the homeless from

   downtown Richmond, alleging that the defendants “entered into a conspiracy” and that “they had

   a meeting of the minds that they would act in concert” to remove the homeless from the public

   eye. Id. at 347. Granting the defendants’ Rule 12(b)(6) motion, the Fourth Circuit held that the

   claim was “unsupported by concrete facts” such as “the specific communications amongst the

   conspirators” demonstrating an actual meeting of the minds. Id.

          Like the allegations in ASWAN, Plaintiff’s conspiracy allegations are almost entirely

   conclusory. For example, Plaintiff states that “the Individual Co-Conspirators collaborated with



                                                   14
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 16 of 21 Pageid#: 1103




   one another” but provides no details about their collaboration. (Dkt. no. 33 ¶ 61.) Plaintiff also

   alleges that Drs. Kern, Peterson, and Rasmussen engaged in “email and text message traffic” and

   “inappropriate and unprofessional communications” but offers no details about the specific

   contents of their communications. (Id. ¶ 62.) Similarly, Plaintiff states that Dr. Peterson

   “abus[ed] [ASAC’s] disciplinary powers for personal reasons” but offers no specifics about the

   nature of the abuse. (Id. ¶¶ 61.) As in ASWAN, these allegations lack the requisite specificity to

   state a plausible conspiracy between these faculty Defendants. Cf. Sines v. Kessler, 324 F. Supp.

   3d 765, 785-94 (W.D. Va. 2018) (Moon, SJ.) (holding that plaintiffs satisfied the conspiracy

   element of a § 1985(3) claim by describing co-defendants’ statements about coordinating

   activity, weapons, and transportation, as well as their mutual intention to commit violence).

          At best, Plaintiff alleges parallel conduct or conduct that might be consistent with a

   conspiracy. For example, Plaintiff alleges that Drs. Kern, Rasmussen, and Peterson each attended

   the October 24 panel discussion and responded to Plaintiff’s comments in independent ways. Dr.

   Rasmussen was a panelist who engaged with Plaintiff during the discussion, (dkt. no. 33 ¶¶ 54,

   58); Dr. Kern was a panelist issued a professionalism concern card after the discussion, (id. ¶¶

   54, 66); and Dr. Peterson, who is one of the School deans, arranged a meeting with Plaintiff to

   help him understand a social issue in medicine that appeared to trouble him, (id. ¶¶ 62, 73).

   Plaintiff also alleges that Drs. Kern and Peterson attended the November 14 ASAC meeting, (id.

   ¶¶ 63, 79, 84,) and that Dr. Kern and eleven of her peers voted to send Plaintiff a written

   admonition about respectful communication, (id. ¶ 88). Dr. Peterson also attended the November

   28 ASAC meeting that resulted in Plaintiff’s suspension, but had no control over the outcome of

   either meeting because she is not one of the twelve voting members of the ASAC. (Id. ¶ 114.)




                                                   15
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 17 of 21 Pageid#: 1104




   These allegations not only fail to show any agreement, but also fail to show that any of these

   Defendants had a hand in Plaintiff’s suspension.

          In short, and drawing all reasonable factual inferences in Plaintiff’s favor, the Complaint

   fails to establish anything more than “a sheer possibility” of a conspiracy or any resulting harm.

          B.      The Intracorporate Conspiracy Doctrine Bars Both Claims.

          In their opening memorandum Defendants argued that the intracorporate conspiracy

   doctrine bars the conspiracy claims because Drs. Kern, Rasmussen, and Peterson are all

   employees of the University of Virginia and were acting within the scope of their employment.

   In his opposition, Plaintiff argues that the doctrine does not apply because he alleges a

   conspiracy “with third parties” and that Drs. Kern, Peterson, and Rasmussen “had an

   independent personal stake in the conspiracy.” (Dkt. no. 115 at 22-23.) These assertions are

   conclusory and fail to overcome this defense.

          For one, the Complaint never identifies anything about the alleged “third parties” or how

   they were involved in the alleged conspiracy against Plaintiff. Second, the Complaint contains no

   facts to plausibly suggest that Drs. Kern, Peterson, or Rasmussen were driven to act by their

   loyalty to the AMWA or to their personal ideologies. (See generally dkt. no. 33.) On the face of

   the Complaint, participating in a School panel discussion, observing and noting acts of

   unprofessionalism, and participating in administrative committee functions are all well-within

   the role of a faculty member. See Langadinos v. Appalachian Sch. of Law, No. 1:05cv39, 2005

   U.S. Dist. LEXIS 20958, at *36-*37 (W.D. Va. Sept. 25, 2005) (Jones, J.) (holding that the

   intracorporate conspiracy doctrine barred a § 1985 claim despite allegations of discriminatory

   motives because the defendants’ alleged activity was still within their scope of employment).




                                                   16
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 18 of 21 Pageid#: 1105




          C.      Plaintiff Has Not Alleged Harm To His Profession Under § 18.2-499.

          In their opening memorandum, Defendants argue that Plaintiff has not stated a business

   conspiracy claim under § 18.2-499 and -500 for the additional reason that Plaintiff has not

   alleged harm to a business or profession. In his opposition, Plaintiff merely restates that he has

   suffered injury to his medical profession and cites Rohrbaugh v. Kreidler, 71 Va. Cir. 298

   (Arlington Cty. Cir. Ct. 2006), which is distinguishable from this case. (Dkt. no. 115 at 25.) In

   Rohrbaugh, the circuit court upheld a business conspiracy claim in part because the plaintiff

   alleged harm to his profession when he was fired from his job as an engineer. Id. at 303. By

   contrast, Plaintiff has no professional credentials in the medical field because he has not yet

   completed his medical education. Plaintiff cannot suffer injury to a profession that he has never

   even had. See Warner v. Buck Creek Nursery, Inc., 149 F. Supp. 2d 246, 267 (W.D. Va. 2001)

   (Moon, SJ.) (holding that the plaintiff could not state a clam for a business conspiracy based on

   harm to his “ability in the future to start his own business”).

          D.      Plaintiff Has Not Alleged A Discriminatory Animus Under 42 U.S.C.
                  § 1985(3).

          In their opening memorandum, Defendants argue that Plaintiff has not satisfied the

   second element of a § 1985(3) claim, which is “a specific class-based, invidiously discriminatory

   animus.” Buschi v. Kirven, 775 F.2d 1240, 1258 (4th Cir. 1985). In his opposition, Plaintiff

   argues that § 1985(3) extends to conspiracies aimed at political views, including Plaintiff’s views

   on the theory of microaggression. (Dkt. no. 115 at 31.) In support of his argument, Plaintiff cites

   United Bhd. of Carpenters & Joiners, Local 610 v. Scott, 463 U.S. 825 (1983) and Buschi v.

   Kirven, but neither case recognizes political views as a protected class under § 1985.

          In Carpenters, the Supreme Court emphasized that § 1985 was enacted “to combat the

   prevalent animus against Negroes and their supporters.” 463 U.S. at 836. In determining that the

                                                     17
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 19 of 21 Pageid#: 1106




   statute does not extend to discrimination against economic views, the Court stated that it was “a

   close question” whether the statute extended to “political views” such as being a Democrat or a

   Catholic. Id. at 837. In Buschi, the Fourth Circuit reiterated that the scope of § 1985 was a close

   question, 775 F.2d at 1257, but held that the statute did not extend to the class of

   “whistleblowers,” id. at 1258. In its reasoning, the Fourth Circuit stated that whistleblowers do

   not possess “characteristics comparable to those characterizing classes such as race, national

   origin, and sex.” Id. In addition, whistleblowers are not in “unprotected circumstances similar to

   those of the victims of Klan violence” because they can “seek protection from a discharge in

   retaliation for his exercise of his rights of free speech.” Id. at 1257-58. (citation omitted).

           So too here. The views at issue here relate to Plaintiff’s skepticism about microaggression

   theory. This is not at all similar to immutable traits like race, national origin, or sex, which

   § 1985 protects. And, like the whistleblower plaintiff in Buschi, Plaintiff is not in “unprotected

   circumstances” like a vulnerable class would be because he has a remedy under the First

   Amendment. In short, Plaintiff has not alleged the type of vulnerable, marginalized class that

   § 1985 was intended to protect and thus cannot satisfy the second element of this claim. To hold

   otherwise would be inconsistent with the history and purpose of that statute.

                                             CONCLUSION
           Defendants respectfully ask this Court to dismiss the Complaint in its entirety and with

   prejudice under Federal Rule 12(b)(6).




                                                     18
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 20 of 21 Pageid#: 1107




                                       Respectfully submitted,

                                       /s/ Madeline M. Gibson
   MARK R. HERRING                     Madeline M. Gibson (VSB No. 87561)
   Attorney General of Virginia        Assistant Attorney General
                                       Office of the Virginia Attorney General
   SAMUEL T. TOWELL                    202 North 9th Street
   Deputy Attorney General             Richmond, Virginia 23219
                                       Telephone: (804) 692-0551
   MARSHALL H. ROSS                    Facsimile: (804) 371-2087
   Senior Assistant Attorney General   Email: mgibson@oag.state.va.us

                                       Counsel for Defendants




                                                 19
Case 3:19-cv-00054-NKM-JCH Document 116 Filed 04/14/20 Page 21 of 21 Pageid#: 1108




                                     CERTIFICATE OF SERVICE

           I hereby certify that on this 14th day of April, 2020, I electronically filed the foregoing

   with the Clerk of Court using the CM/ECF system, and that the CM/ECF system will deliver a

   notice of electronic filing to all counsel of record.


                                   /s/ Madeline M. Gibson
                                   Madeline M. Gibson (VSB No. 87561)
                                   Assistant Attorney General
                                   Office of the Virginia Attorney General
                                   202 North 9th Street
                                   Richmond, Virginia 23219
                                   Telephone: (804) 692-0551
                                   Facsimile: (804) 371-2087
                                   Email: mgibson@oag.state.va.us

                                   Counsel for Defendants




                                                     20
